Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon on 2/10/2021

The application has been amended as follows: 
1. (Currently Amended) An electrical power routing assembly for providing electrical communication with an electrical machine of a gas turbine engine, the electrical power routing assembly comprising 
a network of electrical cables for communicating electrical power, each of the electrical cables configured to connect with corresponding windings of the electrical machine that are arranged circumferentially about a rotational axis of the gas turbine engine, wherein each of the electrical cables includes an inner radial extent formed to extend radially between a connection with one of the corresponding windings and a divider defining a primary flow path of the gas turbine engine, and an outer radial extent formed to extend radially between the divider and an outer boundary wall defining a bypass flow path of the gas turbine engine; and 
a king guide vane configured as a structural support within the bypass flow path of the gas turbine engine, the king guide vane including an airfoil body extending radially between the 
wherein at least some of the electrical cables include a circumferential extent arranged to extend circumferentially about the rotational axis of the gas turbine engine, 
wherein the circumferential extent of the at least some of the electrical cables extends circumferentially between the inner and outer radial extents.  

11. (Currently Amended) A gas turbine engine comprising 
an turbine engine assembly including a fan for drawing air, a compressor for receiving the air from the fan for compression, a combustor for receiving compressed air from the fan for combustion with fuel to generate combustion gases, a turbine for receiving the combustion gases from the combustor for expansion to provide rotational drive to a fan shaft for transmission to the fan, and an electrical machine coupled with the fan shaft to communicate rotational force, wherein the turbine engine assembly includes a primary flow path for providing a first portion of the air from the fan to the compressor, and a bypass flow path for bypassing a second portion of the air from the fan around the compressor, 
a network of electrical cables for communicating electrical power, each of the electrical cables configured to connect with corresponding windings of the electrical machine that are arranged circumferentially about a rotational axis of the gas turbine engine, wherein each of the electrical cables includes an inner radial extent formed to extend radially between a connection with one of the corresponding windings and a divider defining the primary flow path of the gas turbine engine, and an outer radial extent formed to extend radially between the divider and an outer boundary wall defining the bypass flow path of the gas turbine engine; and 
a king guide vane configured as a structural support within the bypass flow path of the gas turbine engine, the king guide vane including an airfoil body extending radially between the 

wherein at least some of the electrical cables include a circumferential extent arranged to extend circumferentially about the rotational axis of the gas turbine engine to connect between the inner and outer radial extents.  

15. (Currently Amended) The gas turbine engine of claim 11, wherein the electrical machine is formed as electrical motor-generator coupled for rotation with the fan shaft to selectively provide and receive the rotational force.  

18. (Cancelled) 

19. (Currently Amended) The gas turbine engine of claim 11, wherein the routing passageway comprises a number of isolated paths extending through the airfoil body of the king guide vane, each of the isolated paths receiving one of the electrical cables of the network.  

22. (New) The gas turbine engine of claim 11, wherein the corresponding windings of the electrical machine are arranged equally circumferentially spaced apart from each other about the rotational axis of the gas turbine engine.  


Reasons for Allowance
Claims 1-7, 10-12, 14-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Bornemisza et al (US 5237817 as referenced in OA dated 10/27/2020), Klemen et al (US 20170334377 as referenced in OA dated 10/27/2020).
Bornemisza and Klemen each disclose a gas turbine engine with an electrical power routing assembly having electrical cables extending through a king guide vane.  
Regarding claims 1 and 11, the prior art of record does not disclose, teach or suggest in combination with the other limitations of the claim, the electrical cables extending circumferentially between the outer and inner radial extents.  Both Bornemisza and Klemen each show the electrical wires between the outer and inner radial extents being radial.  
Regarding claims 2-7, 10, 12, 14-17 and 19-22, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741